United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2356
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Western
Shanki N. Blackwell Walker,             * District of Arkansas.
also known as Dorothy N.                *
Blackwell Walker,                       * [Unpublished]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: January 17, 2003

                                 Filed: March 21, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BRIGHT, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

    Shanki Walker appeals from her conviction for using the facilities of interstate
commerce to solicit murder in violation of 18 U.S.C. § 1958. We affirm.
       Ms. Walker first challenges testimony relating the contents of a lost letter that
she wrote expressing a hatred of one of her intended victims. The trial court1 found
that a proper predicate for the admission of the testimony had been laid, see
Fed. R. Evid. 1004(1), because the letter itself had been destroyed and the letter's
proponent did not destroy it in bad faith. The record before the district court amply
supported the admission of the testimony, and it is well settled that the contents of a
lost writing may be proved by " 'any kind of secondary evidence ranging from
photographs and handwritten copies to oral testimony of a witness.' " United States
v. Gerhart, 538 F.2d 807, 809 & n.2 (8th Cir. 1976) (quoting 5 J. Weinstein, Evidence
¶ 1004[01], at 1004-4 to 1004-5 (1975) [quotation located at p. 1004-8 in 2003
edition]). The statements in the letter were of course themselves admissible as
statements of a party opponent. See Fed. R. Evid. 801(d)(2).

       Ms. Walker also asserts that the district court erred in admitting audio tapes of
her conversations with a witness who testified that she had solicited him to kill two
people. She maintains, inter alia, that there was no showing that the recording
devices were capable of replicating the conversations offered into evidence or that the
operator of the recorder was capable of operating it. See United States v. McMillan,
508 F.2d 101, 104 (8th Cir. 1974), cert. denied, 421 U.S. 916 (1975). Our
examination of the record leads us to reject those objections. Ms. Walker complains,
too, about the electronic enhancement to which the tapes were subjected, but an FBI
expert testified that the enhancement in no way altered the substance of what the tape
contained; it merely made its comprehension easier. The judge and jury were free to
believe this testimony, and they evidently did.

     We have considered Ms. Walker's other assignments of error and find them to
be meritless.


      1
       The Honorable Harry E. Barnes, United States District Judge for the Western
District of Arkansas.

                                          -2-
We therefore affirm the judgment of conviction.

A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -3-